PER CURIAM:
The debtors appeal a judgment affirming an order that sustains the objections of the Chapter 7 Trustees to the Debtors’ claims of a homestead exemption, pursuant to C.G.S.A § 52-352b(t). The debtors argue that they may use the homestead exemption against the claims of unsecured creditors, where the claims arose prior to October 1, 1993, the effective date of the statute. We affirm for substantially the reasons stated by the district court, Gernat v. Belford, 192 B.R. 601 (D.Conn.1996), and the bankruptcy court, In re Duda, 182 B.R. 662 (Bankr.D.Conn.1995).